Citation Nr: 0112320	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-14 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2000 determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, 
which found that the appellant had no recognized military 
service with the Armed Forces of the United States.

The appellant provided testimony at a personal hearing 
conducted before RO personnel in October 2000, a transcript 
of which is of record.  

The record reflects that the appellant had also requested a 
Travel Board hearing in conjunction with his appeal.  
However, this request was ultimately withdrawn by the 
appellant.  38 C.F.R. § 20.704(e) (2000).


FINDINGS OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a).  
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension or burial benefits.  38 C.F.R. § 3.8(c) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the Department of 
Veterans Affairs the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

The appellant has asserted that he had military service from 
December 8, 1941, to April 7, 1945, and that he was held as a 
prisoner-of-war (POW) therein.  He provided a six digit 
service number.  In support of his contention he has 
submitted various documents attesting to his having had 
military service during World War II, and describing the 
circumstances thereof.  These documents include an Affidavit 
for Philippine Army Personnel, dated in February 1946, and a 
January 2000 Certification from Armed Forces of the 
Philippines, Office of the Adjutant General.

In April 2000, the U.S. Army Reserve Personnel Center 
(ARPERCEN) notified the RO that the appellant had "no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces."

At his October 2000 personal hearing, the appellant testified 
that he did not understand why there was no service record in 
his name.  He maintained that he was processed for discharge, 
and even became a POW from June 1942 to January 1943.  
Further, he requested a favorable reconsideration of his 
claim.

In a December 2000 Memorandum for File, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the USAFFE 
and those who claim to have served in the organized guerrilla 
forces were maintained by ARPERCEN.  The RO stated that the 
individual records for each potential claimant were 
maintained in alphabetical order.  It was noted that ARPERCEN 
had repeatedly informed VA that, unless the claimant reported 
personal data such as name, which was different from that 
which was provided in a prior request for service 
verification, there was no value in resubmitting a request 
for reverification.  It was further noted that ARPERCEN had 
indicated that a potential claimant's service was verified by 
the records associated with his name and that, if the name 
was a common one or if there are minor discrepancies in 
spelling or middle initial, ARPERCEN would compare the 
service number, date of birth, place of birth, and names of 
next of kin provided in the request for information with the 
records they have on file.  The RO noted that documents 
issued by the Philippine Army or Philippine Veterans Affairs 
(with the exception of Form 23, Affidavit for Philippine Army 
Personnel) were of no value in establishing service unless 
they contained personal data that was substantially different 
than that VA had provided to ARPERCEN.  The RO also reported 
that the Philippine government had its own regulations and 
laws which permit recognition of military service not 
recognized by the United States Army and findings are not 
binding on ARPERCEN.  Moreover, the RO noted the information 
submitted to ARPERCEN concerning the appellant's claim of 
recognized military service, and concluded that no new 
evidence had been presented, which was different from that 
already submitted, which would warrant a request for 
recertification.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that "VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, we 
note that "service department findings are binding on the VA 
for purposes of establishing service in the U.S. Armed 
Forces."  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).  Therefore, the various documents the appellant 
has submitted, including those from the government of the 
Philippines, have no bearing upon the resolution of this 
matter.  

In the instant case, the United States Army's aforementioned 
determination that the appellant did not serve as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces, 
is binding upon the Board.  The Board concurs with the RO's 
determination, as documented by the December 2000 Memorandum 
for File, that the appellant has since submitted no United 
States service documents in support of his claim, or any 
further information different from that previously submitted 
to ARPERCEN, which would warrant a request for 
recertification.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994).  Accordingly, the VA has fulfilled its duty under 
38 C.F.R. § 3.203(c).

On the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case.  
Inasmuch as the United States service department's 
verification of the appellant's service is binding on VA, the 
Board concludes that the appellant is not considered a 
"veteran" for purposes of entitlement to VA benefits.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Nevertheless, for the reasons stated below, the 
Board finds that VA's duties under the VCAA have been 
fulfilled even though the RO did not have the benefit of the 
explicit provisions of the VCAA.

The record reflects that the RO informed the appellant by 
correspondence dated in May 2000, the June 2000 Statement of 
the Case, and at the October 2000 personal hearing, that his 
claim was being denied because ARPERCEN had certified that he 
had no recognized military service and that this 
determination was binding on VA.  This is essentially the 
same rationale for the Board's decision herein.  It is also 
noted that the Statement of the Case included a summary of 
the applicable statutory and regulatory provisions pertinent 
to the instant case.  Further, as noted above, the appellant 
has since submitted no United States service documents in 
support of his claim, or any further information different 
from that previously submitted to ARPERCEN, which would 
warrant a request for recertification.  Moreover, since this 
claim has been denied as a matter of law, the benefit of the 
doubt doctrine is not for application in the instant case.  
Also, as the law and not the facts is dispositive in this 
case, there does not appear to be any reasonable possibility 
that any additional assistance would aid in substantiating 
the appellant's claim.  See § 3 of the VCAA, to be codified 
at 38 U.S.C.A. § 5103A(a)(2).  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis, 6 Vet. 
App. at 430 (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).  Thus, the Board concludes 
that further development and further expending of VA's 
resources is not warranted.  


ORDER

The appeal for basic eligibility for VA benefits is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

